Exhibit 10.1
REVOLVING PROMISSORY NOTE

      Omaha, Nebraska
Note Date: July 17, 2008   $3,500,000.00
Maturity Date: July 16, 2009

     On or before July 16, 2009, Red Trail Energy, LLC (“BORROWER”), promises to
pay to the order of First National Bank of Omaha (“BANK”) at any of its offices
in Omaha, Nebraska the principal sum hereof, which shall be Three Million Five
Hundred Thousand and no/100 ($3,500,000.00) Dollars or so much thereof as may
have been advanced by BANK and shown on the records of the BANK to be
outstanding, under this Note and the Construction Loan Agreement executed by the
BANK and BORROWER dated as of December 16, 2005, as it may, from time to time,
be amended (the “LOAN AGREEMENT”). Interest on the principal balance from time
to time outstanding will be payable at a rate equal to the LIBOR RATE plus three
hundred forty (340) basis points from time to time until maturity, and six
hundred (600) basis points in excess of said aggregate interest rate from time
to time after maturity, whether by acceleration or otherwise. Interest shall be
calculated on the basis of a 360-day year, counting the actual number of days
elapsed. Interest on this NOTE shall be payable quarterly, commencing
October 10, 2008, and continuing on the same date of each third month
thereafter. Provided, however, the LOAN AGREEMENT contains provisions for
reduction of the interest rate under certain circumstances.
     This note is executed pursuant to the LOAN AGREEMENT. The LOAN AGREEMENT
contains additional terms of this Note, including, but not limited to enumerated
events of default, and the granting of liens to secure BORROWER’S performance.
All capitalized terms not otherwise defined herein shall have the same meanings
as set forth in the LOAN AGREEMENT.
     As provided in the LOAN AGREEMENT, upon any such enumerated default, BANK
may accelerate the due date of this Note and declare all obligations set forth
herein immediately due and payable, and BANK shall also have such other remedies
as are described in the LOAN AGREEMENT and are provided by law. All makers and
endorsers hereby waive presentment, demand, protest and notice of dishonor,
consent to any number of extensions and renewals for any period without notice;
and consent to any substitution, exchange or release of collateral, and to the
addition or releases of any other party primarily or secondarily liable.
     Executed as of the Note Date set forth above.
Red Trail Energy, LLC, a North Dakota limited liability company

                     
 
                    By:   /s/ MIKE APPERT   By:   /s/ JODY HOFF              
 
  Name:   MIKE APPERT       Name:   JODY HOFF
 
  Title:   CHAIRMAN       Title:   VICE CHAIRMAN

REVOLVING PROMISSORY NOTE 71807

 



--------------------------------------------------------------------------------



 



IN WITNESS whereof the parties set their hands as of the date first written
above.

                     
 
                    First National Bank of Omaha   Red Trail Energy, LLC
 
                   
 
                    By:   /s/ Andrew Wong   By:   /s/ MIKE APPERT              
    Andrew Wong       Name:   MIKE APPERT
 
  Commercial Loan Officer       Title:   CHAIRMAN
 
                   
 
          And        
 
                                By:   /s/ JODY HOFF                  
 
              Name:   JODY HOFF
 
              Title:   VICE CHAIRMAN

     
STATE OF NORTH DAKOTA

COUNTY OF STARK
  )
) ss.
)

On this 25 day of September, 2008, before me, the undersigned Notary Public,
personally appeared Mike Appert, the Chairman of Red Trail Energy, LLC, on
behalf of said entity, and each acknowledged that he executed the foregoing
Amendment to Loan Agreement as his voluntary act and deed and that of Red Trail
Energy, LLC.

                  /s/ DEELL HOFF       Notary Public           

         
STATE OF NORTH DAKOTA

COUNTY OF STARK
  )
) ss.
)   DEELL HOFF
Notary Public
State of North Dakota
My Commission Expires Oct. 21, 2011

On this 25 day of September, 2008, before me, the undersigned Notary Public,
personally appeared Jody Hoff, the Vice-Chair of Red Trail Energy, LLC, on
behalf of said entity, and each acknowledged that he executed the foregoing
Amendment to Loan Agreement as his voluntary act and deed and that of Red Trail
Energy, LLC.

                  /s/ DEELL HOFF       Notary Public           

         
    
         DEELL HOFF
Notary Public
State of North Dakota
My Commission Expires Oct. 21, 2011

Page 2 of 2

 